DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination.

Response to Arguments
Applicant Argument: Applicant argued reference doesn’t teach wherein the radio resource control reconfiguration message comprises an instruction to not perform a random access channel procedure for the handover from the first cell to a second cell and to reuse a timing advance of the second cell,  or wherein the radio resource control configuration message comprises an instruction to not perform the random access channel procedure for a setup of a new coordinated multi-point cell for the apparatus and to re-use a timing advance of the first cell. 

Examiner Response: Examiner respectfully disagrees. Dalsgaard teaches the radio resource control reconfiguration message comprises an instruction to not perform a random access channel procedure for the handover from the first cell to a second cell and to reuse a timing advance of the second cell (see para 0047 “When the UE receives the handover command from a source eNB, this message could include some additional information that enables the UE to recognize that the handover is a RA-less handover”; para 0051 “ the user equipment (UE) may receive a RRC configuration-reconfiguration message from a base station (such as eNB1), wherein the message may indicate a handover. The UE may also receive mobility control information (for example, including new information elements such as a TA value and/or a RACHlessTAT) from eNB1”)” ; see para 0045 “If the network does not provide an updated TA during this time before expiration, the RACHlessTAT will expire and the UE will, for example, act as when the TAT expires. When the TAT expires, the UE may stop UL transmissions and may release the UL resources. If the network sends an updated TA prior to expiration of the RACHlessTAT, the UE applies this new updated TA value” [ handover command including additional information such as RA-less handover implies handover is RA-less handover, therefore presence of the RA-less handover is an indication/ command/ instruction to not perform random access channel procedure for handover. network sends an updated TA prior to expiration of the RACHlessTAT, the UE applies this new updated TA value and as taught in para 0051 UE receive mobility control information (for example, including new information elements such as a TA value); since the UE applies this new updated TA value that is received prior to expiration of the RACHlessTAT, it is implicit from the receiving that receiving for TA was indication to use it prior to expiration of the RACHlessTAT.

Further since applicant is claiming “wherein the radio resource control reconfiguration message comprises an instruction to not perform a random access channel procedure for the handover from the first cell to a second cell and to reuse a timing advance of the second cell,  Or  wherein the radio resource control configuration message comprises an instruction to not perform the random access channel procedure for a setup of a new coordinated multi-point cell for the apparatus and to re-use a timing advance of the first cell” since applicant is claiming OR between limitations, examiner has interpreted it as a choice between two limitation, meaning both are not required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.     The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.     Claims 1-4, 9, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard (US 20160227503) in view of Hu (US 20110170516 A1)

Regarding claim 1, Dalsgaard teaches an apparatus, comprising:
at least one processor (see para 0060 “the apparatus can be a user equipment …Apparatus 10 can include a processor”); and
at least one memory  (see para 0061 “the apparatus can be a user equipment”) including computer program code,
wherein the at least one memory and the computer program code are configured to, with the at least one processor (see para 0061 “] Apparatus 10 can further include a memory 14, coupled to processor 22, for storing information and instructions that can be executed by processor 22.”), cause the apparatus at least to:
receive a radio resource control reconfiguration message defining a handover from a first cell to a second cell, wherein the first cell is initially a serving cell for the apparatus (se para 0051 “ the user equipment (UE) may receive a RRC configuration-reconfiguration message from a base station (such as eNB1), wherein the message may indicate a handover.)
 wherein the radio resource control reconfiguration message comprises an instruction to not perform a random access channel procedure for the handover from the first cell to a second cell and to reuse a timing advance of the second cell (see para 0047 “When the UE receives the handover command from a source eNB, this message could include some additional information that enables the UE to recognize that the handover is a RA-less handover,”; para 0051 “ the user equipment (UE) may receive a RRC configuration-reconfiguration message from a base station (such as eNB1), wherein the message may indicate a handover. The UE may also receive mobility control information (for example, including new information elements such as a TA value and/or a RACHlessTAT) from eNB1”)”), or
wherein the radio resource control configuration message comprises an instruction to not perform the random access channel procedure for a setup of a new coordinated multi-point cell for the apparatus and to reuse a timing advance of the first cell;
apply a configuration for the second cell without performing the random access channel procedure and with reusing the timing advance for the first cell or the timing advance of the second cell (see para 0051 “para 0051 “ the user equipment (UE) may receive a RRC configuration-reconfiguration message from a base station (such as eNB1), wherein the message may indicate a handover. The UE may also receive mobility control information (for example, including new information elements such as a TA value”;  para 0047 “ Instead of RA burst transmission, the UE can start UE transmissions based on the TA value available (or being made available) for the UE to be applied in the new cell.”)[ since TA value is received in configuration message, it is interpreted to be configuration and since UE starts transmission based on TA and Rach-less it implies applying configuration ]; and
send, to the first cell or the second cell, a radio resource control reconfiguration complete message, wherein the first cell is no longer the serving cell, and the second cell is the serving cell. (See fig. 2 step 11 RRC conn reconfig complete message transmitted from UE to target eNB” and the next step shows packet data transmission  with target eNB which implies target eNB is now the serving eNB (Cell) )
	Dalsgaard doesn’t teach the second cell is initially a coordinated multi-point cell for the apparatus; the second cell is no longer the coordinated multi-point cell,
Hu US 20110170516)  teaches the second cell is initially a coordinated multi-point cell for the apparatus (see para 0106 “ the target cell supports CoMP scenario 4.”) ; the second cell is no longer the coordinated multi-point cell (see US 20110170516 para 0069 “implementing cell handover when the target cell for the UE is the strongest DL CoMP cell (i.e., cell .beta.)”; see para 0068 “the handover process may be completed and the UE may become associated with the new target cell.”)[since handover is completed and UE is associated with the target cell which was the strongest DL CoMP cell, it implies that strongest DL Comp cell has become a serving cell and would be no longer coordinated multi point cell]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the second cell is initially a coordinated multi-point cell for the apparatus in the system of Dalsgaard. The motivation is to reduce radio link failure (RLF) during cell handover (Hu: see para 0028)


Regarding claim 9, Dalsgaard teaches an apparatus, comprising:
at least one processor (see para 0060 “the apparatus can be a base station…Apparatus 10 can include a processor”); and
at least one memory  (see para 0061 “the apparatus can be a base station”) including computer program code,
wherein the at least one memory and the computer program code are configured to, with the at least one processor (see para 0061 “] Apparatus 10 can further include a memory 14, coupled to processor 22, for storing information and instructions that can be executed by processor 22.”), cause the apparatus at least to:
send, to a user equipment, a radio resource control reconfiguration message defining a handover from a first cell to a second cell, wherein the first cell is initially a serving cell for the apparatus (se para 0051 “ the user equipment (UE) may receive a RRC configuration-reconfiguration message from a base station (such as eNB1), wherein the message may indicate a handover.) 
wherein the radio resource control reconfiguration message comprises an instruction to not perform a random access channel procedure for the handover from the first cell to a second cell and to reuse a timing advance of the second cell (see para 0047 “When the UE receives the handover command from a source eNB, this message could include some additional information that enables the UE to recognize that the handover is a RA-less handover,”; para 0051 “ the user equipment (UE) may receive a RRC configuration-reconfiguration message from a base station (such as eNB1), wherein the message may indicate a handover. The UE may also receive mobility control information (for example, including new information elements such as a TA value and/or a RACHlessTAT) from eNB1”)”), or
wherein the radio resource control configuration message comprises an instruction to not perform the random access channel procedure for a setup of a new coordinated multi-point cell for the apparatus and to reuse a timing advance of the first cell;
receive, form the user equipment, a radio resource control reconfiguration complete message, wherein the first cell is no longer the serving cell, and the second cell is the serving cell, when the reconfiguration complete message is received.(See fig. 2 step 11 RRC conn reconfig complete message transmitted from UE to target eNB” and the next step shows packet data transmission  with target eNB which implies target eNB is now the serving eNB (Cell) )
	Dalsgaard doesn’t teach the second cell is initially a coordinated multi-point cell for the apparatus; the second cell is no longer the coordinated multi-point cell,
Hu US 20110170516)  teaches the second cell is initially a coordinated multi-point cell for the apparatus (see para 0106 “ the target cell supports CoMP scenario 4.”) ; the second cell is no longer the coordinated multi-point cell (see US 20110170516 para 0069 “implementing cell handover when the target cell for the UE is the strongest DL CoMP cell (i.e., cell .beta.)”; see para 0068 “the handover process may be completed and the UE may become associated with the new target cell.”)[since handover is completed and UE is associated with the target cell which was the strongest DL CoMP cell, it implies that strongest DL Comp cell has become a serving cell and would be no longer coordinated multi point cell]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the second cell is initially a coordinated multi-point cell for the apparatus in the system of Dalsgaard. The motivation is to reduce radio link failure (RLF) during cell handover (Hu: see para 0028)


Regarding claim 13, Dalsgaard teaches a method comprising:
Receiving, by a user equipment,  a radio resource control reconfiguration message defining a handover from a first cell to a second cell, wherein the first cell is initially a serving cell for the apparatus (se para 0051 “ the user equipment (UE) may receive a RRC configuration-reconfiguration message from a base station (such as eNB1), wherein the message may indicate a handover.) 
wherein the radio resource control reconfiguration message comprises an instruction to not perform a random access channel procedure for the handover from the first cell to a second cell and to reuse a timing advance of the second cell (see para 0047 “When the UE receives the handover command from a source eNB, this message could include some additional information that enables the UE to recognize that the handover is a RA-less handover,”; para 0051 “ the user equipment (UE) may receive a RRC configuration-reconfiguration message from a base station (such as eNB1), wherein the message may indicate a handover. The UE may also receive mobility control information (for example, including new information elements such as a TA value and/or a RACHlessTAT) from eNB1”)”), or
wherein the radio resource control configuration message comprises an instruction to not perform the random access channel procedure for a setup of a new coordinated multi-point cell for the apparatus and to reuse a timing advance of the first cell;
     applying a configuration for the second cell without performing the random access channel procedure and with reusing the timing advance for the first cell or the timing advance of the second cell (see para 0047 “ Instead of RA burst transmission, the UE can start UE transmissions based on the TA value available (or being made available) for the UE to be applied in the new cell.”); and
sending, to the first cell or the second cell, a radio resource control reconfiguration complete message, wherein the first cell is no longer the serving cell, and the second cell is the serving cell. (See fig. 2 step 11 RRC conn reconfig complete message transmitted from UE to target eNB” and the next step shows packet data transmission  with target eNB which implies target eNB is now the serving eNB (Cell) )
	Dalsgaard doesn’t teach the second cell is initially a coordinated multi-point cell for the apparatus; the second cell is no longer the coordinated multi-point cell,
Hu (US 20110170516)  teaches the second cell is initially a coordinated multi-point cell for the apparatus (see para 0106 “ the target cell supports CoMP scenario 4.”) ; the second cell is no longer the coordinated multi-point cell (see US 20110170516 para 0069 “implementing cell handover when the target cell for the UE is the strongest DL CoMP cell (i.e., cell .beta.)”; see para 0068 “the handover process may be completed and the UE may become associated with the new target cell.”)[since handover is completed and UE is associated with the target cell which was the strongest DL CoMP cell, it implies that strongest DL Comp cell has become a serving cell and would be no longer coordinated multi point cell]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the second cell is initially a coordinated multi-point cell for the apparatus in the system of Dalsgaard. The motivation is to reduce radio link failure (RLF) during cell handover (Hu: see para 0028)

Regarding claim 3, Dalsgaard teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus  (see para 0061 “] Apparatus 10 can further include a memory 14, coupled to processor 22, for storing information and instructions that can be executed by processor 22.”),at least to:
decode the radio resource control reconfiguration message( para 0051 “ the user equipment (UE) may receive a RRC configuration-reconfiguration message from a base station (such as eNB1), wherein the message may indicate a handover. The UE may also receive mobility control information (for example, including new information elements such as a TA value”; see para 0047 “ Instead of RA burst transmission, the UE can start UE transmissions based on the TA value available (or being made available) for the UE to be applied in the new cell.”); and
wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus, when applying the configuration, (see para 0061 “] Apparatus 10 can further include a memory 14, coupled to processor 22, for storing information and instructions that can be executed by processor 22.”),at least to:
apply the configuration after the decoding. (see para 0047 “ Instead of RA burst transmission, the UE can start UE transmissions based on the TA value available (or being made available) for the UE to be applied in the new cell.”)

Regarding claims 2 and 10, 14, Dalsgaard doesn’t teach wherein the coordinated multi- point cell comprises a further enhanced multiple input multiple output cell or
the coordinated multi-point cell comprises a new further extended multiple input multiple output cell.
Hu teaches wherein the coordinated multi- point cell comprises a further enhanced multiple input multiple output cell or the coordinated multi-point cell comprises a new further extended multiple input multiple output cell. (See para 0105 “ In an embodiment, the antenna and front end unit 806 may include multiple antennas to support beam forming and/or multiple input multiple output (MIMO) operations.”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine enhanced multiple input multiple output cell in the system of Dalsgaard. The motivation is to reduce radio link failure (RLF) during cell handover (Hu: see para 0028)

Regarding claims 4 and 15,  Daalsgaard teaches decode the radio resource control reconfiguration message without detaching from the first cell. (See para 0051 “A user equipment (UE) may receive a RRCContiguration-Reconfiguration message from a base station (such as eNB1), where the message may indicate a handover. The UE may also receive mobility control information (for example, including new information elements such as a TA value.”; see para 0047 “the UE can start UE transmissions based on the TA value available (or being made available) for the UE to be applied in the new cell.”) [ it is implicit in order for UE to start transmission based on the TA , the RRCContiguration-Reconfiguration message is decoded in order to obtain the TA ]

6.    Claims 5, 11, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard (US 20160227503) in view of Hu (US 20110170516 A1) and further in view of Kwon (US 2013/0142098 A1).

Regarding claims 5 and 17,  Dalsgaard doesn’t teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to:
receive, from the first cell or the second cell, scheduling information after sending the radio resource control reconfiguration complete message.
 	Kwon (US 2013/0142098 A1) teaches receive, from the first cell or the second cell, scheduling information after sending the radio resource control reconfiguration complete message. (Seefig. 13 step S1315 S1320 ; see para 0182 “he MS transmits an RRC connection establishment complete message to the BS in response to the RRC connection acceptance message (S1315”; see para 0183 “Since the RRC connection establishment between the BS and the MS is completed, the MS enters the RRC connection mode and is in a state in which it can transmit and receive data. The MS receives an uplink grant, scheduling information required for transmitting uplink data to the BS, from the BS (S1320”))
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving of scheduling information after sending the radio resource control reconfiguration complete message in the system of . The motivation is to transmits the uplink data processed according to the uplink grant (kwon: see para 0184)

Regarding claim 11, Dalsgaard doesn’t teach send, to the user equipment, scheduling information after receiving the radio resource control configuration complete message. 
Kwon teaches send, to the user equipment, scheduling information after receiving the radio resource control configuration complete message. (See fig. 13 step S1315 S1320 ; see para 0182 “he MS transmits an RRC connection establishment complete message to the BS in response to the RRC connection acceptance message (S1315”; see para 0183 “Since the RRC connection establishment between the BS and the MS is completed, the MS enters the RRC connection mode and is in a state in which it can transmit and receive data. The MS receives an uplink grant, scheduling information required for transmitting uplink data to the BS, from the BS (S1320”))
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving of scheduling information after sending the radio resource control reconfiguration complete message in the system of . The motivation is to transmits the uplink data processed according to the uplink grant (kwon: see para 0184)

7.  Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard (US 20160227503) in view of Hu (US 20110170516 A1) and further in view of Kim (20200314716 A1), hereafter referred as Kim’716

Regarding claims 6 and 18, Dalsgaard doesn’t teach determine that the apparatus has not received scheduling information from the second cell after the handover from the first cell to the second cell; and send failure information to the first cell.
Kim’716 teaches determine that the apparatus has not received scheduling information from the second cell after the handover from the first cell to the second cell; (see para 0183 According to various embodiments, on detecting an MBB handover failure (e.g., T304 expiry) or on detecting RLF on target cell connection (while the source cell connection is active), the UE may declare RLF on target cell connection”) and 
send failure information to the first cell.( see para [0184] “According to various embodiments, the UE may send RLF information to the source cell including an appropriate failure cause and any available measurement results on the target cell.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine not receiving scheduling information from the second cell after the handover from the first cell to the second cell  and send failure information to the first cell in the system of Dalsgaard. The motivation is to trigger RRC re-establishment. (Kim’716: See para 0184)

Regarding claim 12, Dalsgaard doesn’t teach receive, from the user equipment, failure information; and Performing one or more actions based on the failure information. 
Kim’716 teaches receive, from the user equipment, failure information. (KIM 20200314716: See para 0184 “[0184] According to various embodiments, the UE may send RLF information to the source cell including an appropriate failure cause and any available measurement results on the target cell.);
 Performing one or more actions based on the failure information (See para 0185 “ the UE may trigger RRC re-establishment during an MBB handover only when both the source cell connection and the target cell connection fail, due to RLF.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine receive, from the user equipment, failure information in the system of Dalsgaard. The motivation is to trigger RRC re-establishment. (Kim’716: See para 0184)

8.  Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard (US 20160227503) in view of Hu (US 20110170516 A1) and further in view of Kim (20220053388 A1), hereafter referred as Kim’388

Regarding claims 7, 19, Dalsgaard doesn’t teach determine to continue receiving data from the first cell while sending the radio resource control reconfiguration complete message and while waiting for scheduling information from the second cell.
Kim teaches determine to continue receiving data from the first cell while sending the radio resource control reconfiguration complete message and while waiting for scheduling information from the second cell. (See para 0137 “The make-before-break (MBB) and RACH-less handover (HO) may be considered to reduce HO interruption. For example, MBB may retain a link of source cell during HO procedure. The source cell may transmit data to UE continuously”)[ retain a link of source cell during HO procedure implies continue receiving data from the first cell while sending the radio resource control reconfiguration messages]
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the continue receiving data from the first cell while sending the radio resource control reconfiguration complete message and while waiting for scheduling information from the second cell in the system of modified Daalsgaard. The motivation is to reduce the interruption (Kim: see para 0137)


9.  Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard (US 20160227503) in view of Hu (US 20110170516 A1) and further in view of Liou (US 2019/0230545 A1).

Regarding claim 8, 20, Dalsgaard doesn’t teach determine, for a control resource set index, that a demodulation reference signal for physical downlink control channel receptions is quasi co-located with a synchronization signal block or channel state information reference signal that is configured as an active transmission configuration indicator state or as a quasi-co-location source for a downlink reference signal indicated by an active transmission configuration indicator state for one or more other control resource set indexes for the second cell.
Liou (US 2019/0230545 A1) teaches determine, for a control resource set index, that a demodulation reference signal for physical downlink control channel receptions is quasi co-located with a synchronization signal block (See para 0431 “PDCCH and PDSCH DMRS are spatially QCL-ed with the SSB”; see para 0458 “UE shall monitor coreset-BFR for PDCCH until the following conditions is met: se  para 0462)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the a demodulation reference signal for physical downlink control channel receptions is quasi co-located with a synchronization signal block in the system of Dalsgaard. The motivation is to improve the RRM measurements (Liou: See para 0475)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416          

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416